NOTE: This order is nonprecedential.

  Wntteb ~tate~ Qtourt of §ppeaI~
      for tbe jfeberaI Qttrcutt

             CHESTER A. WILDER, JR.,
                   Petitioner,
                            v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                       2011-3105


   Petition for review of the Merit Systems Protection
Board in case no. AT315HlO0987-I-1.


                     ON MOTION


                       ORDER
    Chester A. Wilder, Jr. moves for leave to replace his
informal brief received by the court on April 7, 2011 and
submits the replacement informal brief.
    The Department of the Navy moves to recaption to
designate the Merit Systems Protection Board as respon-
dent. Wilder does not oppose.
    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
WILDER v. MSPB                                                 2

cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,
the Board dismissed Wilder's appeal for lack of jurisdic-
tion.
      Upon consideration thereof,
      IT IS ORDERED THAT:
    (1) The motions are granted. The replacement infor-
mal brief is accepted for filing. The revised official cap-
tion is reflected above.
    (2) The Board should calculate its brief due date from
the date of filing of this order.
                                    FOR THE COURT


       JUl 152011                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Chester A. Wilder, Jr.
    Robert C. Bigler, Esq.                        FILED
                                         II.S. COURT OF APPEALS FOR
    Katherine M. Smith, Esq.                THE FEDERAL CIRCUIT

s21                                           JUL t 5 2011

                                                JANHORBAlY
                                                   CLERK